Exhibit Index Exhibit No. 16.1Letter from PricewaterhouseCoopers LLP, dated March 26, 2008 Exhibit March 26, Securities and Exchange Commission 100 F Street, N.E. Washington, DC 20549 Commissioners: We have read the statements made by Griffin Land & Nurseries, Inc. (copy attached), which we understand will be filed with the Securities and Exchange Commission, pursuant to Item 4.01 of Form 8-K, as part of the Form 8-K of Griffin Land & Nurseries, Inc. dated March 25, 2008.We agree with the statements concerning our Firm in such Form 8-K. Very truly yours, /s/ PricewaterhouseCoopers LLP
